FLETCHER, Chief Judge
(concurring in the result):
I concur with the majority’s conclusion that the standard set forth in United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971), is a measure against incarceration by the military society for an offense under the Uniform Code of Military Justice only. I concur also that the convening authority was disqualified.
I must respectfully dissent to any conclusion that the supervisory authority is a rubber stamp of the convening authority. When this Court determines matters on the “possible influential effect”1 as the caliper rule of the integrity of a command person without any supportive evidence, we abate the total military justice system.

. United States v. Lacey, 23 U.S.C.M.A. 334, 337, 49 C.M.R. 738, 741 (1975).